FREEDMAN, Circuit Judge
(concurring).
It is ironic that admiralty, normally so hospitable to equitable principles, should deny contribution except in a strictly limited category of “collision” cases. But this is the doctrine of Halcyon Lines v. Haenn Ship Corp., 342 U. S. 282,72 S.Ct. 277 (1952).
Halcyon might be interpreted not to bar relief here, since a collision did in fact occur, albeit States Marine Lines had delegated to an independent contractor its duty of transporting its seamen to shore. But the construction the case has received warns against our expansion of its doctrine (see McLaughlin v. Trelleborgs Angfartygs A/B, 408 F.2d 1334, 1338 (2 Cir.), cert. denied 395 U. S. 946, 89 S.Ct. 2020, 23 L.Ed.2d 464 1969)) and leads me to the conclusion that we should not permit contribution in a case which seems to go beyond the factual circumstances marked out in Halcyon.
Therefore, while joining in the conclusion of the court, I express the hope that there may be review and with it a reexamination of the existing limitation on contribution in admiralty.